         Case 8-20-71877-reg    Doc 209    Filed 07/30/21    Entered 07/30/21 13:31:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                              Chapter 7

DIAMOND FINANCE CO., INC.,                          Case No. 20-71877 (REG)

                               Debtor.


                                 AFFIRMATION OF SERVICE

       I Clyde W. Hollins, do hereby affirm, under penalty of perjury, that I am employed by the
law firm of Olshan Frome Wolosky LLP, Special Counsel for Chapter 7 Trustee Marc
Pergament, in the above-captioned case, and that on July 29, 2021, I caused to be served a true
and correct copy of the Motion to Compromise Controversy (Notice of Hearing for Chapter 7
Trustee’s Motion Pursuant to Bankruptcy Code Section 105 and Rule 9019 of The Federal
Rules of Bankruptcy Procedure for Entry of an Order Authorizing and Approving Stipulation
With Marcos Benzaquen), [Dkt# 208] via email, upon the parties at the addresses identified on
Schedule B, attached below. Additionally on July 30, 2021, I caused the same document, to be
served, via USPS Regular First Class mail upon the parties at the addresses identified on
Schedule A, and attached below.


Dated: July 30, 2021
       New York, New York




                                                   98-20 62nd Drive

                                                   Rego Park, NY 11374




5918733-1
     Case 8-20-71877-reg    Doc 209    Filed 07/30/21      Entered 07/30/21 13:31:14




                                     SCHEDULE A

                              MAILING SERVICE LIST:

 Ameri Law Firm                                Sansone Dealer Group
 Attorneys for Y&M Enterprises                 Legal Services Department
 58-60 Main Street, 3rd Floor                    on behalf Sansone Jr's
 Hackensack, NJ 07601                          Rt 66 ALuto Mall
 Attn: Steven A. Jayson, Esq.                  P.O. Box 1996
 Via E-Mail -                                  308 Drum Point Rd. 2nd Flr., Suite 1
    steven.jayson@amerilawfirm.com             Brick, New Jersey 08723
                                               Attn: D. Lotrech

 G. Cerbin, Esq., PLLC                         Michael G. McAuliffe, Esq.
 Attorneys For Nicholas J. Mundy               Attorney for 613 Automotive Group, Inc.
 16 Court Street, Suite 2901                      and Roger Schneier
 Brooklyn, NY 11241                            68 South Service Road, Suite 100
 Attn: Scott G. Cerbin, Esq.                   Melville, NY 11747
 Via E-Mail- mail@Cerbinlaw.Com                Via E-Mail - mgmlaw@optonline.net

 The Steiner Law Firm, PLLC                    Wayne Greenwald, PC
 Attorneys for Marcos Benzaquen                Attorneys for Debtor
 130 Water Street                              Wayne Greenwald, PC
 Brooklyn, NY 11201                            475 Park Avenue South - 26th Floor
 Attn: Norman Steiner, Esq.                    New York, NY 10016
 Via E-Mail - norm@thesteinerlawfirm.com       Attn: Wayne M. Greenwald, Esq.
                                               Via E-Mail - grimlawyers@aol.com

 Internal Revenue Service                      Weinberg Gross & Pergament LLP
 2 Metro Tech Center                           400 Garden City Plaza, Suite 403
 100 Myrtle Avenue                             Garden City, NY 11530
 Brooklyn, NY 11201                            Attn: Seth M Choset
                                               Via E-Email: schoset@wgplaw.com

 Brad Resnick                                  Diamond Finance Co., Inc.
 1 Spread Oak Lane                             2200 Marcus Avenue
 East Hampton, NY 11203                        New Hyde Park, NY 11042

 David Cambi                                   Harold Herling
 1715 Trapani Lane                             20 Emerson Road
 Boynton Beach, FL 3472                        Glen Head, NY 11545

 Don Barkin                                    Internal Revenue Service
 17382 Vua Capri                               P.O. Box 7346
 Boca Raton, FL 33496                          Philadelphia, PA 19101-7346



                                           1

5916710-1
     Case 8-20-71877-reg        Doc 209   Filed 07/30/21     Entered 07/30/21 13:31:14




 Harvey Stevens                                  John DiNoia
 8 East 83rd Street, Apt. 10F                    15 Yellowstone Drive
 New York, NY 10028                              West Nyack, NY 10994

 Herbert Brooks                                  NYS Department of Taxation & Finance
 35 N. Chatsworth Avenue, Apt. 2b                Bankruptcy Unit Special Procedures
 Larchmont, NY 10538                             P.O. Box 5300
                                                 Albany, NY 12205

 Hewlett Trading Co.                             Richard Berman
 3242 Hewlett Avenue                             3241 Hewlett Avenue
 Merrick, NY 11566                               Merrick, NY 11566

 Joseph Dinoia                                   Roger Schneier
 777 NE 4th Avenue                               8167 Valhalla Drive
 Fort Lauderdale, FL 33304                       Delray Beach, FL 33446

 Lawrence Wolfin                                 Roger Shyer
 395 Faletti Circle                              19505 Planters Point Drive
 Westwood, NJ 07675                              Boca Raton, FL 33434-5147

 Mark Scherr                                     Jerome Krantz Defined Benefit Plan
 c/o Derek Scherr Esq.                           One Rolling Hill Road
 885 Third Avenue, Suite 3040                    Old Westbury, NY 11568
 New York, NY 10022                              Attn: Mr. Jerry Krantz
                                                 Via E-Mail - jkrantz@krantzfinancial.com

 Marvin Scheber                                  Scott Scherr
 641 5th Avenue, #43B                            290 South Maya Palm Drive
 New York, NY 10022                              Boca Raton, FL 33432

 Maxx Wattenberg                                 State of New York
 225th Avenue                                    Office of the Attorney General
 New York, NY 10010                              120 Broadway
                                                 New York, NY 10271

 Mitchell Cooper                                 Steven Camhi
 407 McKinney Falls Lane                         6854 Finamore Circle
 Georgetown, TX 78633                            Lake Worth, FL 33467

 Nickolas Mundy                                  Theodore Greenburg
 16 Court Street                                 16209 Mira Vista Lane
 Brooklyn, NY 11241                              Delray Beach, FL 33446




                                             2

5916710-1
     Case 8-20-71877-reg      Doc 209       Filed 07/30/21     Entered 07/30/21 13:31:14




 U.S. Department of Justice, Tax Division          United States Attorney's Office
 P.O. Box 55                                       Eastern District of New York
 Ben Franklin Station                              610 Federal Plaza, 5th Floor
 Washington, DC 20044                              Central Islip, NY 11722-4454
                                                   Attn: L.I. Bankruptcy Processing

 Wayne Wattenberg                                  Westlake Financial
 3 Woodage Lane                                    4751 Willshire Boulevard
 Brookville, NY 11545                              Los Angeles, CA 90010




                                               3

5916710-1
     Case 8-20-71877-reg     Doc 209     Filed 07/30/21       Entered 07/30/21 13:31:14




                                     SCHEDULE B

                                 EMAIL SERVICE LIST:

 A.Y. Strauss LLC                                 Farrell Fritz, P.C.
 Attorneys for Jacob Benzaquen                    Attorneys for Marc D. Scherr 212 Irrevocable
 Attn: Eric H. Hom, Esq.                            Trust, Marc Scherr, Scott Scherr
 Via E-Mail - ehorn@aystrauss.com                   and Harold Herling
 Attn: Heike M. Vogel, Esq.                       Attn: Patrick Collins, Esq.
 Via E-Mail - hvogel@aystrauss.com                Via E-Mail- pcollins@farrellfritz.com
                                                  Attn: Darren A. Pascarella, Esq.
                                                  Via E-Mail - dpascarella@farrellfritz.com

 Nicholas Goodman & Associates, PLLC              Pryor and Mandelup
 Attorneys for Marcos Benzaquen                   Attorneys for Torac Realty LLC
 Attn: H. Nicholas Goodman, Esq.                  Attn: Robet L. Pryor, Esq.
 Via E-Mail - ngoodman@ngoodmanlaw.com            Via E-Mail - rlp@pryormandelup.com

 Carter Ledyard & Milburn LLP Attorneys for       Office of the United States Trustee
 Attorneys for Millennium Motor Sports, LLC       Attn: Stan Yang, Esq.
 Attn: Aaron R. Cahn, Esq.                        Via E-Mail - stan.y.yang@usdoj.gov
 Via E-Mail - bankruptcy@clm.com

 The Law Offices Of Bennet D. Krasner, Esq.       Platzer, Swergold, Levine, Goldberg, Katz
 Attorneys for Defendant                              & Jaslow, LLP
 Attn: Bennett D. Krasner, Esq.                   Attn: Andrew S. Muller, Esq.
 Via E-Mail - Bkrasner@Bdklaw.Net                 Via E-Mail - amuller@platzerlaw.com

 Garvin Peters                                    Alyse Miller
 Via E-Mail - garvinpeters92@gmail.com            Via E-Mail - jjaz49@gmail.com

 J. Garson, LLC                                   Theodore Greenberg
 Attn: Jeffrey Garson                             Via E-Mail- teddy@shoecityonline.com Scott
 Via E-Mail - garsonproperty@yahoo.com

 The Kantrow Law Group, PLLC                      Arnall Golden Gregory LLP
 Proposed Attorneys for                           Attorneys for American Express Nat’l Bank
    Allan B. Mendelsohn, Esq.,                    Attn: Maureen P. McAneny, Esq.
 Attn: Fred S. Kantrow, Esq.                      Via E-mail Maureen.mcaneny@agg.com
 Via E-Mail -
    fkantorw@thekantrowlawgroup.com




                                              4

5916710-1
